Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ee Ming Bahk on 05/18/2021.
This Examiner’s Amendment replaces the previous Examiner’s Amendment mailed on 05/13/2021: 
In the specification:
On page 10, line 11: replace “gasping” with --grasping--.
On page 20, line 2: replace “nut 75A” with --nut 75B--.
On page 20, line 5: replace “nut 75B” with --nut 75A--.
On page 31, line 5: replace “rotational axis R” with --rotational axis R2--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARWA MOSTAFA whose telephone number is (571)272-6498.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARWA MOSTAFA/Examiner, Art Unit 3771      
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771